Case 2:18-cv-00546-JRG Document 59-5 Filed 09/12/19 Page 1 of 4 PageID #: 3233




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION



 CANON, INC.,
             Plaintiff,                 No. 2:18-cv-00546
 vs.

 TCL ELECTRONICS HOLDINGS LTD.,         Jury Trial Demanded
 TCL CORPORATION,
 SHENZHEN NEW TECHNOLOGIES CO.
 LTD.,
 TCL KING ELECTRICAL APPLIANCE
 (HUIZHOU) CO. LTD.,
 TCL KING ELECTRONICS (CHENGDU)
 CO., LTD.,
 TCL KING ELECTRICAL APPLIANCES
 (NANCHANG) CO., LTD.,
 TCL TONGLI ELECTRONICS (HUIZHOU)
 CO., LTD., and
 TONLY ELECTRONICS HOLDINGS LTD.

                Defendants.



           DECLARATION OF ANDREW T. RADSCH IN SUPPORT OF
              DEFENDANTS’ MOTION TO TRANSFER VENUE
              TO THE NORTHERN DISTRICT OF CALIFORNIA
Case 2:18-cv-00546-JRG Document 59-5 Filed 09/12/19 Page 2 of 4 PageID #: 3234




  I, Andrew Radsch, declare as follows:

           1.    I am a partner at the law firm of Ropes & Gray LLP. Ropes & Gray LLP is

  counsel for all defendants in this action. I submit this declaration in support of Defendants’

  Motion to Transfer Venue to the Northern District of California.

           2.    Attached hereto as Exhibit 1 is a true and correct copy of a TiVo Corporation

  webpage titled “History,” available at https://www.tivo.com/history (last accessed Sept. 12,

  2019).

           3.    Attached hereto as Exhibit 2 is a true and correct copy of an article by Mark

  Fischetti, The Future of TV, MIT TECH. REVIEW (Nov. 1, 2001), available at

  https://www.technologyreview.com/s/401240/the-future-of-tv/ (last accessed Sept. 12, 2019).

           4.    Attached hereto as Exhibit 3 is a true and correct copy of an article by May

  Wong, DirecTV Buys DVR Software Maker ReplayTV, FOX NEWS (Dec. 15, 2007), available at

  https://www.foxnews.com/printer_friendly_wires/2007Dec15/0,4675,DirecTVReplayTVaquisi

  tion,00.html (last accessed Sept. 12, 2019).

           5.    Attached hereto as Exhibit 4 is a true and correct copy of the LinkedIn

  biography of Brian Lanier, available at https://www.linkedin.com/in/brianlanier/ (last accessed

  Sept. 12, 2019).

           6.    Attached hereto as Exhibit 5 is a true and correct copy of a webpage titled

  “Moxi Media Center” (May 3, 2004), available at http://informitv.com/2004/05/03/moxi-

  media-center/ (last accessed Sept. 12, 2019).

           7.    Attached hereto as Exhibit 6 is a true and correct copy of the ZoomInfo page for

  Steve Perlman, available at https://www.zoominfo.com/p/Steve-Perlman/609014 (last accessed

  Sept. 12, 2019).



                                                  1
Case 2:18-cv-00546-JRG Document 59-5 Filed 09/12/19 Page 3 of 4 PageID #: 3235




         8.      Attached hereto as Exhibit 7 is a true and correct copy of a Rearden Companies

  webpage titled “People,” available at http://www.rearden.com/people.php (last accessed Sept.

  12, 2019).

         9.      Attached hereto as Exhibit 8 is a true and correct copy of the LinkedIn

  biography of Roger van der Laan, available at https://www.linkedin.com/in/roger-van-der-

  laan-a15279 (last accessed Sept. 12, 2019).

         10.     Attached hereto as Exhibit 9 is a true and correct copy of an article by Kyle

  Russell, Meet the Geniuses Making Your Cell Phone Internet 1,000x Faster than 4G, BUSINESS

  INSIDER (Mar. 16, 2014), available at https://www.businessinsider.com/meet-artemis-the-

  company-behind-pcell-2014-3 (last accessed Sept. 12, 2019).

         11.     Attached hereto as Exhibit 10 is a true and correct copy of a curriculum vitae of

  Robert E. Novak, former VP of Technology at Digeo.

         12.     Attached hereto as Exhibit 11 is a true and correct copy of a list of issued U.S.

  patents on which Robert E. Novak is a listed inventor.

         13.     Attached hereto as Exhibit 12 is a true and correct copy of a table comparing

  the flight times from Tokyo, Osaka, Beijing, Shenzhen, and Shanghai to San Francisco and

  Dallas, as obtained from the Flight Time Calculator (available at https://flighttime-

  calculator.com) on Sept. 5, 2019.




                                                 2
Case 2:18-cv-00546-JRG Document 59-5 Filed 09/12/19 Page 4 of 4 PageID #: 3236




         14.     Attached hereto as Exhibit 13 is a true and correct copy of a table measuring the

 distances from Corona, CA to San Francisco, CA and Marshall, TX, as obtained from the

 Distance Calculator (available at htt1 s://v,, vvv..1 .di tanceca lculntor.netD on Sept. 8, 2019.

       I declare under penalty of perjury that the foregoing is true and correct.



Executed on September 12, 2019.

                                                               I&           aa
                                                                    - -------===""'"A
                                                                                    ".:--n-d:-r-ew
                                                                                                 ---=T=-.-t;R;;:a=d~s=-cl,...1:.:;;~
                                                                                                                                ;:::;::-:_:----
